 1 SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC
          Randolph P. Sinnott, #107301
 2        rsinnott@spcclaw.com
   550 S. Hope Street, Suite 2350
 3 Los Angeles, CA 90071-2618
   Tel: (213) 996-4200; Fax: (213) 892-8322
 4
   SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC
 5        Randy M. Marmor, #07474
          rmarmor@spcclaw.com
 6 2000 Powell Street, Suite 830
   Emeryville, California 94608
 7 Tel: (415) 352-6200; Fax: (415) 352-6224
 8 Attorneys for ZURICH AMERICAN
   INSURANCE COMPANY, AMERICAN
 9 ZURICH INSURANCE COMPANY, and
   AMERICAN GUARANTEE AND
10 LIABILITY INSURANCE COMPANY
11                         UNITED STATES DISTRICT COURT
12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14 CRAIG R. JALBERT, a Massachusetts              Case No. CV 17-7167-GW(JEMx)
   citizen, as Trustee of the Vernon Tort
15
   Claims Trust,                                  JUDGMENT IN FAVOR OF
16                                                ZURICH AMERICAN INSURANCE
                 Plaintiffs,                      COMPANY ON PLAINTIFF’S
17
                                                  COMPLAINT FOR
18 vs.                                            DECLARATORY RELIEF
19
                                                  Date :       December 20, 2018
20 XL INSURANCE AMERICA, INC., a                  Time :       8:30 a.m.
   Delaware corporation; and ST. PAUL             Judge :      Hon. George H. Wu
21
   FIRE AND MARINE INSURANCE                                   Courtroom, 9D
22 COMPANY, a Connecticut corporation:
23 ACE PROPERTY AND CASUALTY                       Complaint Filed: September 28, 2017
   INSURANCE COMPANY, a                                   Trial Date: None Set
24 Pennsylvania corporation; ACE
25 AMERICAN INSURANCE
   COMPANY, a Pennsylvania
26 corporation; ZURICH INSURANCE
27 COMPANY, a New York corporation;
   AMERICAN ZURICH INSURANCE
28

                                                                Case No. 2:17-cv-07167-GW (JEMx)
         [PROPOSED] JUDGMENT IN FAVOR OF ZURICH AMERICAN INSURANCE COMPANY ON PLAINTIFF’S
                                 COMPLAINT FOR DECLARATORY RELIEF
 1 COMPANY, an Illinois corporation;
   AMERICAN GUARANTEE &
 2
   LIABILITY INSURANCE
 3 COMPANY, a New York corporation;
   GREAT AMERICAN INSURANCE
 4
   COMPANY OF NEW YORK, a New
 5 York corporation; AMERICAN HOME
   INSURANCE COMPANY, a New
 6
   York corporation; and NATIONAL
 7 UNION FIRE INSURANCE
   COMPANY OF PITTSBURG, PA, a
 8
   Pennsylvania corporation,
 9
10             Defendants.

11
12
13         The motion of defendant Zurich American Insurance Company (“ZAIC”) for
14 Summary Judgment as to the claims asserted against it in Counts I, II, and III of the
15 Complaint for Declaratory Relief (Dkt. #1) filed by Craig R. Jalbert, as Trustee of
16 the Vernon Tort Claims Trust (“Plaintiff”), came on regularly for hearing on
17 December 20, 2018 at 8:30 a.m., in Department 9D. The Court having reviewed all
18 the pleadings, records and files in this matter, having reviewed ZAIC’s motion for
19 summary judgment, and having heard the arguments of the parties, finds that there is
20 no triable issue of material fact in this action and that ZAIC is entitled to judgment
21 as a matter of law in its favor on the Plaintiff’s Complaint.
22         Therefore, IT IS HEREBY ODERED that ZAIC’s motion is GRANTED. IT
23 IS HEREBY ORDERED, ADJUDGED AND DECLARED that the pollution
24 exclusions contained in the policies issued by ZAIC bar coverage for the claims
25 asserted against Exide Corporation and its successor Exide Technologies (“Exide”)
26 by the Plaintiff in the litigation styled Alan Salvador Aguirre, et al. v. Exide
27 Technologies, Inc., et al., Los Angeles County Superior Court, Consolidated Case
28 Action No. 567401(the “Vernon Litigation”) in its entirety. ZAIC has no duty to
                                               2                Case No. 2:17-cv-07167-GW (JEMx)
       [PROPOSED] JUDGMENT IN FAVOR OF ZURICH AMERICAN INSURANCE COMPANY ON PLAINTIFF’S
                               COMPLAINT FOR DECLARATORY RELIEF
1 defend or indemnify Exide with respect to the Vernon litigation. ZAIC shall recover
2 its costs incurred herein.
3
4 Dated: January 25, 2019                 Honorable George H. Wu
                                          United States Disrict Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3               Case No. 2:17-cv-07167-GW (JEMx)
      [PROPOSED] JUDGMENT IN FAVOR OF ZURICH AMERICAN INSURANCE COMPANY ON PLAINTIFF’S
                              COMPLAINT FOR DECLARATORY RELIEF
